ACCEPTED
                                                                                              05-15-01313-CR
                                                                                   FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                        12/15/2015 9:17:14 AM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                    Nos. 05-15-01312-CR and 05-15-01313-CR

EX PARTE                               *         IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                 5th COURT OF APPEALS
                                       *                              DALLAS, TEXAS
                                       *                         12/15/2015 9:17:14 AM
                                       *         FOR THE FIFTH   DISTRICT      OF
                                                                        LISA MATZ
                                       *                                  Clerk
                                       *
ROBERT ANTHONY HUNT                    *         TEXAS AT DALLAS


          MOTION TO EXTEND TIME TO FILE STATE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      The State of Texas moves the Court to grant it additional time in which to

file a brief under TEX. R. APP. P. 38.6(d), 10.1, and 10.5(b) and, in support, shows:

                                           I.

      The Appellant’s Brief was filed on December 7, 2015, after the granting of a

motion for extension of time. The State’s Brief is due to be filed on December 22,

2015. It has become necessary for the State to request an extension of the deadline

from December 22, 2015 until January 21, 2016 (30 days).

                                           II.

      The need for an extension may be reasonably explained as follows. During

the time the undersigned was assigned the task of preparing the State’s Brief, he

was also assigned to the brief in Gregory Guajardo v. State, Cause No. 05-15-


MOTION TO EXTEND TIME TO FILE STATE’S BRIEF                          Page 1 of 3
00197-CR, which is due to be filed on December 20, 2015. The undersigned has

also been assigned to write the brief in Jorge Barroquin-Tabres v. State, No. 05-

15-00794-CR, which is due to be filed on January 7, 2016.

                                         III.

      No previous extensions have been requested by the State.

                                         IV.

      This case is set for submission on February 1, 2016.

                                         V.

      WHEREFORE, the State prays this motion will be granted and that the State’s

brief be accepted for filing no later than January 21, 2016.

                                                Respectfully submitted,




                                                /s/ Justin T. Johnson
SUSAN HAWK                                      JUSTIN T. JOHNSON
Criminal District Attorney                      Assistant Criminal District Attorney
Dallas County, Texas                            SBN 24054522
                                                Frank Crowley Courts Building
                                                133 N. Riverfront Blvd., LB-19
                                                Dallas, Texas 75207
                                                (214) 653-3604
                                                (214) 653-3643 fax
                                                justin.johnson@dallascounty.org




MOTION TO EXTEND TIME TO FILE STATE’S BRIEF                           Page 2 of 3
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing motion has been served on Gary

Udashen, Attorney for Appellant Robert Anthony Hunt, by electronic service

through eFileTexas.gov on December 15, 2015.


                                            /s/ Justin T. Johnson
                                            Justin T. Johnson




MOTION TO EXTEND TIME TO FILE STATE’S BRIEF                         Page 3 of 3